UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1827


In re: RANDY L. THOMAS,

                Petitioner.


     On Petition for Writ of Mandamus.        (3:07-cv-00200-GCM)


Submitted:   August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,   Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Randy L. Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy      L.    Thomas     petitions       for    a   writ    of   mandamus

seeking review of a February 13, 2008, district court order.                           We

conclude that Thomas is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                   In re First Fed. Sav. &

Loan   Ass’n,    860    F.2d     135,    138     (4th    Cir.      1988).       Further,

mandamus    is   a     drastic    remedy        and   should       only    be   used   in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.   1987).        Mandamus    may     not    be    used    as   a   substitute      for

appeal.     In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

            The relief sought by Thomas is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense    with      oral     argument        because       the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                           2